Mb, Justice Shepard delivered the .opijshoh of the Court. Disregarding all technical questions brought to our notice, it remains to be determined whether a court of equity has jurisdiction to grant relief by way of injunction incases like that presented by the information here. The objects for which the appellant corporation was organized, as set forth in its articles of incorporation, were proper and lawful. The injunction in no manner interferes with the attainment of such objects in a lawful manner. It is only directed against the doing of acts ultra vires, which tend to public injury, are opposed to public policy, and are unlawful. What is forbidden by the injunction is “ the laying of bets on horse races, and the making of books thereon within any of the buildings, or upon any part of the premises possessed, owned or controlled by the Chicago Fair Grounds Association whether such races are run on its premises or elsewhere; from renting or leasing any part of the premises of said corporation to be used for book-making or gaming of any kind; from permitting, licensing or allowing any person or persons to make books or receive or lay wagers within any part of the grounds of said Chicago Fair Grounds Association, on horse races, and from procuring, permitting or suffering persons to come together within its said grounds and premises for the purpose of playing at games or sport for money or other valuable thing.” That everything there forbidden is opposed to public policy, to the public injury and unlawful, can not be denied. Swigart v. The People, 50 Ill. App. 181; same case, 154 Ill. 284. And that it is against the doing of those acts that are ultra vires, to the public injury, and unlawful, and none others, that the information is directed, is apparent from the allegations of the information shown in the statement of facts. The attorney-general was not bound to proceed at law, if at all, against the appellant, by quo warranto proceedings to forfeit its charter. It may frequently better serve the public interest to restrain a corporation from exceeding its powders in an unlawful direction, than to punish it by penal remedies, or to forfeit its charter, and the attorney-general may elect which course he will take. Attorney-General v. Railroad Co., 35 Wis. 425. Bor is it enough to say that the criminal laws of the State furnish protection against the commission of the acts informed against. It doubtless is true that therefor would lie, but the State has also such an interest in the charters it grants to corporations as enables it, through the intervention of a court of equity, by its proc-ess of injunction, to stop a further continuance of violations of law, to the detriment of the public, by corporations as its agents. “ It comes with an ill grace from a corporation to aver that because the abuse of its corporate privileges consists in committing crime, civil remedies are unavailing.” Colum-bian Athletic Club v. The State ex rel. (Indiana Sup. Ct.), 40 N. E. Rep. 914. We might well rest content with a reference to the last cited case, as deciding all the principal questions raised upon this record. For all present purposes the facts set forth in the stand as if admitted, and we are clear that they constitute complete grounds for the equitable relief that was granted. The orders appealed from are therefore affirmed.